CORRECTED NOTICE OF ALLOWANCE
The instant Notice of Allowance is required to address limitations in the claims that rendered them unclear.  All aspects of this Notice of the Allowance, except the amendments to the claims section, are a reiteration of the previous Notice of Allowance, mailed on 29 June 2022.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I113L in SEQ ID NO: 1, in the reply filed on 10 June 2022 is acknowledged.  The reasons for traversal were not specifically stipulated, however, Applicant’s have cancelled the remaining species from instant claim 2.
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
Claims 1-2, 6-21, 24, 26, 29-31 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2019/068912 filed 30 December 2019 which claims benefit of US Provisional 62/786,955 filed 31 December 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 January 2022, 10 December 2021 and 30 June 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Election/Restrictions
Claim 1, being a generic claim, is in condition for allowance as amended below.  As such, the election of species requirement (mail date 04/12/2022) is withdrawn and all species are rejoined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shirley Recipon on 23 June 2022 and on 23 August 2022.
The application has been amended as follows: 

1. (Currently amended) A synthetic polypeptide sequence of a mechanosensitive channel of large conductance 1 (MscL1) protein and its generated site-directed mutant(s) thereof, wherein said MscL1 or mutant(s) thereof comprises at least 95% sequence identity to SEQ ID NO:1 and wherein the or mutant(s) thereof synthetic polypeptide sequence of claim 1, wherein said mutant(s) has the function to and is selected from one or more substitutions, deletions or combinations thereof, synthetic polypeptide sequence of claim 1, wherein said MscL1 or mutant(s) thereof are configured to be a single protein, a concatemer of said MscL1 proteins or mutants thereof.  7. (Currently amended) The synthetic polypeptide sequence of claim 1, for use in a method wherein heterologously expressed mechanosensitive channels, its variants, and the generated site-directed mutants thereof, optionally further including bacterial mechanosensitive channels derived from alternative strains, are used as a tension activated pressure release valve in cells including trabeculocytes, epithelial cells and other cells of the body that are subjected to mechanical or osmotic pressure for a therapeutic purpose. 8. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein the MscL proteins are derived from alternative strains and comprise at least one selected from MscLs from Escherichia Coli, Mycobacterium tuberculosis, Vibrio cholera, Bacillus subtilis, Mycobacterium leprae, Chlorobium tepidum, Thermus thermophilus, Haemophilus influenza, Erwinia carotovora, Pseudomonas fluorescens, Clostridium perfringens, Staphylococcus aureus, Streptococcus faecalis, Lactococus Lactis, Brucella melitensis, Caulobacter crescentus, Clostridium histolyticum, Fusobacterium nucleatum subsp, Mesorhizobium loti, Pasteurella multocida, Pectobacterium carotovorum, Pseudomonas aeruginosa, Salmonella enterica serovar Typhimurium, Salmonella enterica serovar Typhi, Xylella fastidiosa, Corynebacterium glutamicum, Deinococcus radiodurans, Lactococcus lactis, Ralstonia solanacearum, Sinorhizobium meliloti, Streptococcus pneumoniae, Streptococcus pyogenes, Streptomyces coelicolor, Methanosarcina acetivorans Listeria innocua, or Listeria monocytogenes.9. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein said mechanosensitive channel is delivered through viral vectors or non-viral methods and said channel acts as a transgenic pressure modulator in the impaired cells of glaucomatous eyes in selected but not limited to Trabecular Meshwork (TM) cells by use of promoters optionally including a matrix Gla protein (MGP) promoter.10. (Currently amended) The synthetic polypeptide sequence of claim 9, wherein said viral vectors are at least one selected from adeno virus, adeno associated-virus, lentivirus; and the non-viral method for delivery of the mechanosensitive channel promoting gene to the targeted site(s) is selected from physical methods optionally including light, laser, ultrasound, or electric field, or chemical methods optionally including Lipid carrier, or DEAA-Dextran.11. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein said mechanosensitive channels function as an alternative outflow actuator and supplements native paracytosis and transcytosis in the movement of aqueous humor through the endothelial cells of the TM, thereby alleviating outflow resistance and lowering of IOP for the treatment of POAG (Primary Open-Angle Glaucoma).12. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein[[,]] the said mechanosensitive channel, its variants, and the generated site-directed mutants thereof are activated at selected from at least one of physiological and non-physiological pressures selected from at least one of greater than 20 mmHg in an eye; or 120-200 mmHg systolic in an artery and 80-110 mmHg diastolic in an artery; or greater than 15 mmHg intracranial pressure.13. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein the said mechanosensitive channels, its variants and the generated site-directed mutants are activated at the targeted site with the aid of external devices optionally including ultrasound actuation or other physical perturbations.14. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein in the expression of the said mechanosensitive channels, its variants, and the generated site-directed mutants thereof is in corneal epithelial cells with or without mechanical stimulation enhances secretion of aqueous phase of the tear film to alleviate synthetic polypeptide sequence of claim 7, wherein heterologously expressed mechanosensitive channels, its variants, and the generated site-directed mutants thereof, optionally including bacterial mechanosensitive channels, optionally including MscL, MscS, MscK, or MscG, plant mechanosensitive channels (MSL2-10), TRPV1-TRPV5 channels, Piezo channels or their generated site-directed mutants for use as osmoregulators, are activated by internal or external mechanical stimuli[[,]] in the epithelial cells of the arterial system in the treatment and prevention of hypo- as well as hyper-tension.16. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein the mechanosensitive channels, its variants, and the generated site-directed mutants thereof, optionally including bacterial mechanosensitive channels synthetic polypeptide sequence of claim 7, wherein heterologously expressed mechanosensitive channels, its variants, and the generated site-directed mutants thereof, optionally including bacterial mechanosensitive channels are activated by internal or external mechanical stimuli[[,]] in the renal system in the treatment and prevention of kidney stones and chronic kidney disease.  18. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein heterologously expressed mechanosensitive channels, its variants, and the generated site-directed mutants thereof, optionally including bacterial mechanosensitive channels are activated by internal or external mechanical stimuli, in liver, gallbladder or bile duct cells of the hepatic system in the treatment and prevention of gallstones.
19. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein heterologously expressed mechanosensitive channels, its variants, and the generated site-directed mutants thereof, optionally including bacterial mechanosensitive channels are activated by internal or external mechanical stimuli, and alternative outflow/inflow pathway for fluid in the treatment and prevention of edemas, which diseases optionally include passive subretinal, cystoid macular, lymph-, peripheral, pulmonary, pedal edemas, and osteoarthiritis related swollen knees and joints.
20. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein heterologously expressed mechanosensitive channels, its variants, and the generated site-directed mutants thereof, optionally including bacterial mechanosensitive channels are activated by internal or external mechanical stimuli, in the treatment and prevention of erectile dysfunction, vaginal dryness, benign prostatic hyperplasia and polycystic ovary syndrome.
21. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein heterologously expressed mechanosensitive channels, its variants, and the generated site-directed mutants thereof, optionally including bacterial mechanosensitive channels are activated by internal or external mechanical stimuli, and alternative outflow/inflow pathway for fluid in the treatment of any skin related diseases optionally including dysfunction of sweat glands; macromolecular pressure release valves, activated by internal or external mechanical stimuli, and alternative outflow pathway for fluid in the treatment of idiopathic intracranial hypertension; transmembrane ports in cells activated by internal or external mechanical stimuli for enhanced drug delivery in order to increase efficacy of the treatment for diseases including cancer; stimulation of cells, including neurons, cardiac and muscle cells for treatment and prevention diseases optionally including neurological diseases 
22. (canceled)23. (canceled)24. (Currently amended) The synthetic polypeptide sequence of claim 7, where in the expression of said mechanosensitive channels, its variants, and the generated site-directed mutants thereof in cancer cells, are targeted by specific receptors optionally including EGFR, or pH environment, for use to precipitate cell death by either bioengineering a constitutively open a leaky channel or through overstimulation of the channel.25. (canceled)26. (Currently amended) The protein of claim 7, wherein heterologously expressed mechanosensitive channels, its variants, and the generated site-directed mutants thereof, optionally including bacterial mechanosensitive channels 
27. (canceled)28. (canceled)29. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein heterologously expressed mechanosensitive channels, its variants, and the generated site-directed mutants thereof, optionally including bacterial mechanosensitive channels are activated by internal or external mechanical stimuli, for use as efflux ports for allowing the clearance of toxins the central nervous system 
30. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein mechanosensitive channels, its variants, and the generated site-directed mutants thereof, optionally including bacterial mechanosensitive channels are activated by internal or external mechanical stimuli, for use as ports for exchange of oxygen and Carbon dioxide from alveolus to the blood capillaries and vice a versa via the Pneumocytes in lung diseases optionally including but not limited to Black Lung Disease (Coal workers' pneumoconiosis).31. (Currently amended) The synthetic polypeptide sequence of claim 7, wherein the cells expressing the mechanosensitive channels, its variants, and the generated site-directed mutants thereof optionally including bacterial mechanosensitive channels 

32. (New) The synthetic polypeptide sequence claim 2, wherein at least one substitution is an I to L substitution at an amino acid residue corresponding to amino acid I at position 113 of SEQ ID NO: 1 which sensitizes sonic response activated by ultrasound 

33. (New) The synthetic polypeptide sequence claim 2, wherein at least one substitution is selected from: 
an A to H or C substitution at an amino acid residue corresponding to amino acid A at position 131 of SEQ ID NO: 1 to modulate the pore size of the channel to control the size of molecules that can be transported via the channels;
an A to H or C substitution at an amino acid residue corresponding to amino acid A at position 133 of SEQ ID NO: 1 to modulate the size of a MscL1 nanovalve to control diffusion and active transport via said nanovalves; 
a G to any other 19 naturally occurring amino acid substitution at an amino acid residue corresponding to amino acid G at position 43 of SEQ ID NO: 1 leads to hypersensitivity to stretch forces that are activated at low threshold and an increase in pressure sensitivity;
an I to any other 19 naturally occurring amino acid substitution at an amino acid residue corresponding to amino acid I at position 70 of SEQ ID NO: 1 in order to control MscL1 channel kinetics as well as mechanosensitivity;
a V to C amino acid substitution at an amino acid residue corresponding to amino acid V at position 44 of SEQ ID NO: 1 to increase the pressure sensitivity and shorten open times compared to the polypeptide when no substitution is made at this position;
a K to D or E amino acid substitution at an amino acid residue corresponding to amino acid K at position 52 of SEQ ID NO: 1 for increased pressure sensitivity and shortening mean open times and lowering a transition barrier compared to the polypeptide when no substitution is made at this position;
a Q to C or P or F or W or Y or H amino acid substitution at an amino acid residue corresponding to amino acid Q at position 77 of SEQ ID NO: 1 for increased pressure sensitivity and shortening mean open times and lowering transition barrier compared to the polypeptide when no substitution is made at this position;
an L to C amino acid substitution at an amino acid residue corresponding to amino acid L at position 40 of SEQ ID NO: 1 for increasing sensitivity to a higher gating threshold compared to the polypeptide when no substitution is made at this position;
a K to any negatively charged amino acid substitution at an amino acid residue corresponding to amino acid K at position 122 of SEQ ID NO: 1 to tune the MscL1 channel mechanosensitivity and kinetics;
D to any amino acid substitution at an amino acid residue corresponding to amino acid D at 39 or position 42 of SEQ ID No. 1 for functional alterations; and
a deletion of amino acid(s) from position(s) 131 to 133, 131 to 136 or 131 to 157 of SEQ ID NO: 1 for increasing the pressure sensitivity and shortening open times compared to the polypeptide when no deletions are made at these positions.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to a synthetic polypeptide of a mechanosensitive channel of large conductance 1 (MscL1) protein and its generated site-directed mutant(s) thereof, wherein said MscL1 or mutant(s) thereof comprises at least 95% sequence identity to SEQ ID NO:1 and wherein the MscL1 protein or mutant(s) thereof, when expressed on mammalian cell membrane, senses pressure changes and modulates the intra-cellular pressure, or molecular transport including aqueous fluid and therapeutic molecules.  SEQ ID NO: 1 is E. coli MscL protein from amino acids 22-157, and the first 21 amino acids of SEQ ID NO: 1 are novel signaling sequence (Golgi export).  The prior art does not teach nor suggest this combination of protein with the signaling sequence, nor any mutants having at least 95% identity thereto, including as in claim 2, an I113L mutation.  As such, claims 1-2, 6-21, 24, 26, 29-33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        23 August 2022